Citation Nr: 0116587	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  00-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



REMAND

The veteran had active service from April 1970 to January 
1972.  He has appealed a December 1998 rating decision in 
which the regional office (RO) denied entitlement to service 
connection for a bilateral knee disorder.  He has also 
appealed an October 2000 rating decision in which the RO 
denied entitlement to service connection for PTSD.

In the December 1998 rating decision in which the RO denied 
entitlement to service connection for a bilateral knee 
disorder, the RO referred to a law had provided that the 
veteran had the burden of submitting claims which were "well 
grounded."  The RO found that the claim for service 
connection for a bilateral knee disorder was not well 
grounded.  In the December 1999 statement of the case (SOC) 
provided to the veteran, the RO also cited a law which had 
provided that the veteran had the burden of submitting a 
well-grounded claim.

Further, the Board notes that the veteran's claim for service 
connection for a bilateral knee disorder was denied by a 
rating decision dated in March 1972.  In its December 1998 
rating decision, the RO did not address the finality of the 
March 1972 decision.  Nor is it clear that the RO determined 
whether the claim had been reopened based on new and material 
evidence.  The SOC did not provide the veteran with the laws 
and regulations pertaining to finality of decisions and the 
need for new and material evidence to reopen a claim after a 
prior final decision. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (2000).

The record contains medical evidence that the veteran may 
have current disability from PTSD.  In June 2000, the veteran 
submitted a statement in which he recounted the stressors to 
which he claims he was exposed during his service in Vietnam.  
He claimed to have been engaged in and injured during combat.  
It does not appear from the record that any attempt has been 
made by the RO to verify the occurrence of the stressors to 
which the veteran's claims he was exposed.

Finally, the Board notes that on the VA Form 9 the veteran 
filed in January 2001, the veteran advised the RO that he was 
trying to secure additional records, including witness 
statements, service medical records, and service personnel 
records.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Veterans Claims Assistance Act of 2000 specifically 
provides that VA shall afford the veteran a medical 
examination or provide a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Pursuant to this remand, the RO may be scheduling VA 
examinations.  The veteran is hereby notified that is his 
responsibility to report for the examinations and to 
cooperate in the development of the claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2000)

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran 
provide, with as much detail as possible, 
the details concerning the stressors to 
which he was exposed during his active 
service, particularly, the dates when and 
locations where he was exposed to 
stressors, and the identities of other 
persons involved or who might corroborate 
his claims.  The RO should take all 
necessary steps to obtain any pertinent 
service records that are not currently 
part of the claims folder and associate 
them with the claims folder.

2.  The RO should attempt to verify the 
veteran's claimed stressors through the 
U.S. Armed Services Center for Research 
of Unit Records (USAFCRUR) and through 
any other source which may be available.

3.  When this development is completed, 
the RO should undertake such further 
development as is warranted.  If the RO 
deems a neuropsychiatric examination 
necessary in order to obtain an opinion 
about the nexus, if any, between the 
veteran's current diagnosis of PTSD and 
his claimed in-service stressors, such an 
examination should be conducted.  
Similarly, if an orthopedic examination 
is necessary to determine whether the 
veteran has a knee disorder which is 
related to a disease or injury he 
incurred in service, such an examination 
should be conducted.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests and 
diagnostic studies should be performed.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board. 

4.  If the veteran or his representative 
has or can obtain evidence that supports 
the veteran's claim, such evidence must 
be submitted to the RO.  In particular, 
the veteran should submit evidence to 
verify his exposure to the stressors he 
claims to have experienced in Vietnam.  
He should attempt to obtain competent 
medical evidence which shows a nexus 
between his current diagnosis of PTSD and 
such stressors.  He should obtain 
competent medical evidence that he has 
current disability from a knee disorder 
which is related to a disease or injury 
he incurred in service.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development of the claim 
has been completed, the RO should again 
review the record and readjudicate the 
claims for service connection for a 
bilateral knee disorders and PTSD.  The 
RO should make a specific determination 
whether the veteran's claim for service 
connection for bilateral knee disorders 
is reopened.  With respect to the claim 
for service connection for PTSD, the RO 
should make a finding concerning whether 
the veteran was engaged in combat.  

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including the law and regulations 
concerning finality of decisions and the 
need for new and material evidence to 
reopen a previously finally decided 
claim.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




